355 F.3d 1188
UNITED STATES of America, Plaintiff-Appellee,v.Lashawn Lowell BANKS, Defendant-Appellant.
No. 00-10439.
United States Court of Appeals, Ninth Circuit.
January 23, 2004.

Karyn Kenny, USLV-Office of the U.S. Attorney, Las Vegas, NV, for Plaintiff-Appellee.
Randall J. Roske, Las Vegas, NV, for Defendant-Appellant.
On Remand from the United States Supreme Court. D.C. No. CR-9800269-JBR.
Before W. FLETCHER and FISHER, Circuit Judges.

ORDER

1
The judgment of this court, 282 F.3d 699 (9th Cir.2002), is reversed and the case is remanded to the district court for further proceedings consistent with the decision of the United States Supreme Court in U.S. v. Banks, 540 U.S. 31, 124 S. Ct. 521, 157 L. Ed. 2d 343 (2003).